       Case 3:17-cv-00163 Document 100 Filed on 11/16/20 in TXSD Page 1 of 3
                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                              November 16, 2020
                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF TEXAS                            David J. Bradley, Clerk

                            GALVESTON DIVISION

 ENEX INTERNATIONAL, INC.,                 §
                                           §
 VS.                                       § 3:17-CV-00163
                                           §
 PRIME 3 GROUP, LLC.                       §


                 ORDER ADOPTING MAGISTRATE JUDGE’S
                 MEMORANDUM AND RECOMMENDATION

        On September 12, 2020, I referred all post-judgment motions in this case to

United States Magistrate Judge Andrew M. Edison pursuant to 28 U.S.C. §

636(b)(3). Dkt. 97. On October 27, 2020, Judge Edison filed a memorandum and

recommendation (Dkt. 99) recommending that Plaintiff’s motion for turnover

relief (Dkt. 90) be granted.

        No objections have been filed to the memorandum and recommendation.

Accordingly, the court reviews it for plain error on the face of the record. Fed. R.

Civ. P. 72(b)(3).

        Based on the pleadings, the record, and the applicable law, the court finds

that there is no plain error apparent from the face of the record. Accordingly:

        (1)   Judge Edison’s memorandum and recommendation (Dkt. 99) is
              approved and adopted in its entirety as the holding of the court;

        (2)   Plaintiff’s motion for turnover relief (Dkt. 90) is granted;

        (3)   Defendant is ordered, within 10 days of this order, to turn over its
              tangible property and its rights to intangible property to the United
              States Marshals, including:
Case 3:17-cv-00163 Document 100 Filed on 11/16/20 in TXSD Page 2 of 3




       (a)   any cash, savings accounts, checking accounts or other demand
             deposit accounts, securities, bonds, certificates of deposit,
             contents of safe deposit boxes, or savings bonds;

       (b)   any contractual right to payment from any third party, foreign
             or domestic, for goods or services rendered or royalties;

       (c)   any funds in retainer accounts of its law firms, accountants or
             other professional services providers;

       (d)   any rights to distributions from any trust, insurance policy,
             royalty agreement, license agreement, revenue sharing
             agreement;

       (e)   any rights to distributions from any business entity owned, in
             whole or in part, by the principles of Prime 3 Group, LLC
             (“Prime 3”), (including Richard S. Marten or Joshua Levy);

       (f)   computers, hard drives, cloud storage accounts or other devices
             holding or storing electronic information owned by Prime 3,
             including all data residing thereon;

       (g)   patents, trademarks, copyrights, trade secrets or confidential
             information owned by Prime 3;

       (h)   business records, whether in hard copy or electronically stored;

       (i)   websites owned by Prime 3, and order Prime 3 to execute the
             documents to transfer to Enex International, Inc., any
             ownership of any website domains or Uniform Resource
             Locator (“URL”) numbers in which Prime 3 has an ownership
             interest;

       (j)   vehicles, furniture, fixtures, or equipment;

       (k)   inventory, accounts receivable, promissory notes, or other
             negotiable instruments;

       (l)   stamp, coin, precious metals, antiques, baseball cards, comic
             book collections, or collections of similar items;

       (m)   leases, leasehold estates, or real estate owned by Prime 3 or in
             which Prime 3 has an interest; or

                                   2
Case 3:17-cv-00163 Document 100 Filed on 11/16/20 in TXSD Page 3 of 3




       (n)   any other tangible or intangible property.


 Signed on Galveston Island this 16th day of November 2020.


                                ______________________________
                                     JEFFREY VINCENT BROWN
                                  UNITED STATES DISTRICT JUDGE




                                  3
